DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

EXAMINER’S COMMENT
Claims 1-20 are allowable over the prior art of record for the reason stated on pp 9-12 of the Applicant’s Arguments/Remarks filed on 01/13/2022.  

Prior Art of Record:
US PGPub 2015/0363282 (Rangasamy) teaches on systems and methods of orchestrating recoveries of virtual machines protected by a data management systems from a primary system to a secondary system, such that performing the recoveries depends on relationships between the virtual machines, Abstract.  Rangasamy does not teach on the details in the Independent Claims regarding performing failover of availability groups to reserved resources and on-demand services.

US PGPub 2016/0253339 (Ambrose) teaches on methods, systems, and computer-readable media for migration of data, including data from archives, are described. In some examples, the archive data may be divided into slices which may be indexed and queried on a per-user basis to facilitate a per-user migration of the archive data, Abstract.  Ambrose teaches on a task manager (scheduler) utilizing reserved resources and on-demand resources for migration/failover tasks.  Ambrose does not teach on the details in the Independent Claims regarding performing failover of the availability groups to reserved resources and on-demand services.


Therefore, Claims 1-20 are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454                                                                                                                                                                                                        /GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454